Order filed October 13, 2016




                                         In The

                      Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-16-00475-CV
                                       ____________

                             IN THE MATTER OF E.Y.


                     On Appeal from the 314th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2015-04350J

                                       ORDER

       The clerk’s record was filed June 20, 2016. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c).
The record does not contain the State's motion to waive jurisdiction.

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before October 24, 2016, containing the State's motion to waive
jurisdiction.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                   PER CURIAM